Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-12, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, determining whether an image positional deviation is present based on the first reference image and the second reference image that are formed on the first face of the sheet respectively by the first image former of the first image forming device and the second image former of the second image forming device and that are read by the image reading device.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
---IMAGE PROCESSING SYSTEM, DEVICE, AND PRODUCT FORMS REFERENCE IMAGES ON A SHEET BY FIRST AND SECOND IMAGING FORMING DEVICES AND DETERMINES IMAGE POSITIONAL DEVIATION---.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 August 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2018-199223 A on page 1 of the specification.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Izawa (US 20200195798 A1) discloses reading an image formed on the paper and performing an abnormality detection operation of detecting an abnormality in the image reading part, based on a first read image and a second read image that is different from the first read image in paper position at image reading time in a paper width direction orthogonal to a paper conveyance direction. See abstract.

Hayakawa (US 20180173478 A1) discloses controlling an image forming apparatus including an image forming unit that forms an image on a sheet, and a first and a second processing units that perform post-processing on the sheet, comprising selecting a reference position of the sheet, forming a test image on the sheet, reading the test image formed on the sheet, generating correction data based on a result of reading of the test image and the reference position, and performing image processing on the image data based on the correction data, so as to correct misalignment between a position of an image to be formed on a first surface of the sheet and a position of an image to be formed on a second surface, which is different from the first surface, of the sheet, wherein said selecting includes selecting a first reference position in a case where the first post-processing unit performs post-processing on the sheet, and wherein said selecting includes selecting a second reference position in a case where the second post-processing unit performs post-processing on the sheet. See par. 12 and 14.




Tsuji et al (US 10178279 B2) disclose an image forming device includes an image forming unit that forms an image on a recording medium in response to an input of image data representing the image, a reading unit that reads a first image formed by the image forming device, and a second image formed by another image forming device to respectively generate a first read image and a second read image, the first image and the second image being formed based on identical image data, a discrimination unit that discriminates the first read image and the second read image from each other, and a color correction unit that performs, on the image formed by the image forming unit, a color correction that cancels out a difference in color between the first read image and the second read image. See abstract.

Jung et al (US 10554861 B2) disclose generating a color chart on a first printing medium using a first image former included in the first image forming apparatus, scanning, by a scanner, the color chart on the first printing medium to generate a first scanned color chart, obtaining a second scanned reference color chart by a scan, by the scanner, of a reference color chart generated on a second printing medium, the reference color chart generated on the second printing medium using a second image former included in a second image forming apparatus distinct from the first image forming apparatus and being a reference for determining a profile of the first image forming apparatus, determining the profile of the first image forming apparatus by comparing the first scanned color chart and the second scanned reference color chart, and performing color compensation for the first image former included in the first image forming apparatus based on the determined profile. See summary and claim 1.






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A Rogers/
Primary Examiner, Art Unit 2672
26 March 2022